DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 12, filed 12 February 2021, with respect to the drawings have been fully considered and are persuasive.  Therefore, the objection to the drawings has been withdrawn. 

Applicant’s arguments, see Page 14, filed 12 February 2021, with respect to claims 13, 15, 21, and 34 have been fully considered and are persuasive.  Therefore, the objections to claims 13, 15, 21, and 34 have been withdrawn. 

Applicant’s arguments, see Pages 15-16, filed 12 February 2021, with respect to claims 1 and 22 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1-9, 11-30, and 32 have been withdrawn. 

Allowable Subject Matter
Claims 1-9,11-30, and 32 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-9,11-21: None of the prior art of record, alone or in combination, teaches or discloses an apparatus, comprising:
 	an optical system, wherein the optical system is adjustable between:
(i) a collimated configuration in which the optical system collimates light from the first  light source transmitted through the proximal end of the first optical fiber, directs the collimated 
(ii) a focused configuration in which the optical system collects light from a focal region  within the cartridge slot and couples the collected light into the proximal end of the second optical fiber;
 	in combination with the rest of the limitations of independent claim 1.

Claims 22-30,32: None of the prior art of record, alone or in combination, teaches or discloses a method, comprising:
moving a sample cartridge through a cartridge slot of the apparatus in a swiping motion, wherein the sample cartridge contains a plurality of samples disposed at a plurality of sample locations arranged in a linear sequence and includes delimiting structures that delimit the sample locations in the linear sequence;
directing incident light into the samples disposed in the sample cartridge as the sample cartridge moves through the cartridge slot in the swiping motion, wherein the incident light is from at least one of the first light source or the second light source, depending on the selected mode of operation;
collecting, by an optical system, light from the samples disposed in the sample cartridge as the sample cartridge moves through the cartridge slot in the swiping motion, wherein the optical system couples the collected light into the proximal end of the second optical fiber; and
using the image sensor to capture video as the sample cartridge moves through the cartridge slot in the swiping motion, wherein the video comprises a time-sequence of images that includes a plurality of dark images corresponding to images of delimiting structures in the sample cartridge and a plurality of bright images corresponding to images of sample locations in the sample cartridge,
 	in combination with the rest of the limitations of independent claim 22.




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896